Citation Nr: 1611000	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-42 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hand disability.
 
2.  Entitlement to service connection for a right hand disability.
 
3.  Entitlement to service connection for a left foot disability.
 
4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a back disability.
 
6.  Entitlement to service connection for chronic lymphocytic leukemia, to include as caused by exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.  This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  These issues were remanded by the Board in March 2013.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board sincerely regrets the additional delay, additional development is required before the Veteran's claims are decided.

In March 2013, the Board remanded the Veteran's claims in order for further evidentiary development to occur, to include affording the Veteran VA examinations with regard to each of his claims.  The matter was then to be readjudicated following the development.  A review of the record reveals some confusion as to the Veteran's appropriate address.  The Veteran's copy of the Board's remand was returned as undeliverable.  The Veteran did not report to the scheduled VA examinations.  Further, the supplemental statement of the case was returned as undeliverable.  These various documents were sent to two different addresses, both with returns as undeliverable.  The record shows an inquiry with the Social Security Administration returned with a wholly different address in a different state.  The Board also observes the Veteran's VA file as showing different addresses for mail and for compensation and pension payments.  The record also includes a telephone number for the Veteran.  There is no indication that the RO attempted to contact the Veteran in order to obtain his current address given the state of confusion in the record.  Communication with the Veteran is indeed necessary.  The Board finds that the remand directives were not substantially complied with making additional remand necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  On remand, the RO or the Appeals Management Center (AMC) should take action to obtain the Veteran's current address of record, to include calling the Veteran by telephone if necessary.  Once the appropriate address is obtained, the RO or the AMC should take the action not yet completed in accordance with the March 2013 Board remand, to include VA examinations and readjudication of the claims with proper notice to the Veteran.

The Board also observes that the Board's requisite development of the Veteran's in-service exposure to ionizing radiation did occur following the Board's prior remand.  The Veteran should also be afforded a VA examination to determine the likelihood that his chronic lymphatic leukemia (CLL) is related to his active service, to include the various in-service experiences reported by the Veteran in his March 2009 statement and on his November 2009 Radiation Risk Activity Information Sheet.  38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should undertake appropriate development to obtain the Veteran's current mailing address, to include, if necessary, calling the Veteran by telephone.  If the RO or the AMC cannot obtain a current address for the Veteran, all attempts to do so should be documented in the record.

3.  Once the record is developed to the extent possible, to include obtaining the Veteran's appropriate mailing address, afford him the VA examinations required by the March 2013 Board remand.  In particular, the Board required that the Veteran be scheduled for appropriate VA examinations to determine whether his claimed disorders are related to or had their onset in service.  All pertinent evidence must be made available to and reviewed by the examiner.  The examiner should clearly identify each disorder of the feet, hands, and back, including any arthritis, present at any time during the pendency of the claims.  Thereafter, the examiner should state an opinion with respect to each such disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's period of service.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  Once the record is developed to the extent possible, to include obtaining the Veteran's appropriate mailing address, the RO or the AMC must arrange for the Veteran to be scheduled for an appropriate VA examination to determine whether his claimed CLL is related to or had its onset in service, to include due to the type of work reported by the Veteran in his March 2009 statement and on his November 2009 Radiation Risk Activity Information Sheet.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner should state an opinion as to whether there is a 50 percent or better probability that any currently diagnosed CLL is etiologically related to the Veteran's period of service.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


